Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 15, 2022

                                    No. 04-21-00466-CV

 PEOPLE FOR THE ETHICAL TREATMENT OF ANIMALS, INC., and Karla Waples,
                            Appellants

                                             v.

                                BANDERA WRANGLERS,
                                      Appellee

                From the 198th Judicial District Court, Bandera County, Texas
                            Trial Court No. CVOC-XX-XXXXXXX
                        Honorable M. Rex Emerson, Judge Presiding


                                       ORDER
        Appellant, People for the Ethical Treatment of Animals, Inc., filed a Motion for
Admission Pro Hac Vice requesting permission for Mr. Aaron Frazier to appear on appellant’s
behalf in this appeal. The motion is GRANTED.



                                                  _________________________________
                                                  Lori I. Valenzuela, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of February, 2022.


                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court